               Case 1:21-bk-10293-MB                    Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36                                     Desc
                                                        Main Document    Page 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                PB 6 LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3401 Grande Vista Drive # 672
                                  Newbury Park, CA 91319
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Ventura                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  5317-5149 1/2 Colfax Avenue Los Angeles, CA
                                                                                                  91607
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:21-bk-10293-MB                      Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36                                   Desc
                                                            Main Document    Page 2 of 10
Debtor    PB 6 LLC                                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 Case 1:21-bk-10293-MB                          Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36                                      Desc
                                                                Main Document    Page 3 of 10
Debtor    PB 6 LLC                                                                                      Case number (if known)
          Name

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,                                                                                                                    Affiliate of the
     attach a separate list                         Debtor      PB-1, LLC                                                    Relationship               Debtor
                                                                Central District San
                                                                Fernando Valley                                                                         1:18-bk-12855-
                                                    District    Division                    When      11/27/18               Case number, if known      MT


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or              No
    have possession of any
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                                25,001-50,000
    creditors                                                                           5001-10,000                                50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                              More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                Case 1:21-bk-10293-MB           Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36                               Desc
                                                Main Document    Page 4 of 10
Debtor   PB 6 LLC                                                                    Case number (if known)
         Name




16. Estimated liabilities    $0 - $50,000                             $1,000,001 - $10 million               $500,000,001 - $1 billion
                             $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                             $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                             $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
             Case 1:21-bk-10293-MB                      Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36                                           Desc
                                                        Main Document    Page 5 of 10
Debtor   PB 6 LLC                                                                                   Case number (if known)
         Name                                                                                                                ----------------------

         Request for Relief, Declaration, and Signatures

WARNING- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
         imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341 , 1519, and 3571 .

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11 , United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petiti on on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on



                                                                                                           Adam Goldberg
                                                                                                           Printed name

                                 Title




18. Signature of attorney    X                                                                              Date
                                                                                                                   ~M~M
                                                                                                                      ~ / =
                                                                                                                          o=o ~/~
                                                                                                                                YYYY
                                                                                                                                 ~~-----------------




                                 Jeffrey S. Shinbrot, APLC
                                 Firm name

                                 15260 Ventura Blvd.
                                 Suite 1200
                                 Sherman Oaks CA 91403
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      3106595444                    Email address      jeffrey@shinbrotfirm.com

                                 155486 CA
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
Case 1:21-bk-10293-MB         Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36                    Desc
                              Main Document    Page 6 of 10




                        UNITED STATES BANKRUPTCY COURT
                              Central District of California

                   RESOLUTION OF BOARD OF DIRECTORS OF
                                 PB-6, LLC,
                  A CALIFORNA LIMITED LIABILITY COMPANY


          We, Brian Peters and Adam Goldberg, declare under penalty of perjury that we
  are the Managing Members ofPB-6, LLC, a California Limited Liability Company
  ("PB6"), and that on February 19, 2021 , the following resolution was duly adopted by the
  Board of Directors of this corporation:

          Whereas, it is in the best interest ofPB6 to seek the protection of the United
  States Bankruptcy Court in order to restructure its debts and having filed for relief under
  Chapter 11 with consent ofPB6' s Board ofDirectors;

         Be It Therefore Resolved, that Adam Goldberg, Managing Member of PB6, is
  authorized to execute and deliver all documents necessary for PB6' s case under chapter
  11 ofthe United States Bankruptcy Code; and

          Be [t Further Resolved, that Adam Goldberg, is authorized and directed to appear
  in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and
  perform all acts and deeds and to execute and deliver all necessary documents on behalf
  of the corporation in connection with such bankruptcy case; and

          Be It Further Resolved, that Adam Goldberg is authorized and directed to employ
  Jeffrey S. Shinbrot, A Professional Law Corporation to represent PB-6, LLC, in such
  bankruptcy case.


  Executed on:
                 2f fl., (      Signed:    11;;:2
                                          Brian Pete
                                          Managing Member
                                          PB-6, LLC
                    Case 1:21-bk-10293-MB                            Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36                                              Desc
                                                                     Main Document    Page 7 of 10

 Fill in this information to identify the case:
 Debtor name PB 6 LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 David C. Perlsweig                                              Trade debtor.                                                                                              $7,500.00
 19953 Archwood
 Street
 Winnetka, CA 91306
 Dirt Help Inc.                                                  Trade debt.                                                                                                $4,926.26
 16350 Ventura Blvd.,            dirthelp@gmail.co
 Suite D510                      m
 Encino, CA 91436                818-310-4477
 Edward Friedman,                                                Legal services                                                                                           $24,000.00
 Esquire
 Turner Friedman
 Morris & Cohan LLP
 8383 Wilshire Blvd.,
 Suite 510
 Beverly Hills, CA
 90211
 Fundrise Lending,               Fidelity Natinal                Real property                                   $8,120,000.00             $4,250,000.00              $3,870,000.00
 LLC                             Title Company                   generally located
 1601 Connecticut                                                at 5137 &
 Avenue NW                                                       5145-5149 Colfax
 Third Floor                     916-636-0114                    Avenue, Valley
 Washington, DC                                                  Village, CA 91601
 20009




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
         Case 1:21-bk-10293-MB                       Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36                                                    Desc
                                                     Main Document    Page 8 of 10

Attorney or Party Name, Address, Telephone & FAX Nos. , FOR COURT USE ONLY
State Bar No. & Email Address
JeffreyS. Shinbrot 155486
15260 Ventura Blvd.
Suite 1200
Sherman Oaks, CA 91403
3106595444 Fax: 3108788304
California State Bar Number: 155486 CA
jeffrey@shinbrotfirm.com




0    Debtor(s) appearing without an attorney
•    Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                  CASE NO. :
            PB 6LLC
                                                                                  CHAPTER: 11




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1(a)]

                                                              Debtor(s) .

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of _2_ sheet(s) is co ete, correct, and
consistent with the Debtor's schedules and 1/we assume all responsibility for ro and

Date: _         __,_'d'--+"{<td~
                              [a 1_ _ _ __
Date:
         ------------------------------------                                            Signature of Debtor 2 Qoint debtor)) (if applicable)

Date:
         ------------------------------------                                            Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the Un ited States Bankruptcy Court for the Central District of California.
December 2015                                                                                       F 1007-1.MAILING.LIST .VERIFICATION
    Case 1:21-bk-10293-MB   Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36   Desc
                            Main Document    Page 9 of 10


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       PB 6 LLC
                       3401 Grande Vista Drive # 672
                       Newbury Park, CA 91319


                       Jeffrey S. Shinbrot
                       Jeffrey S. Shinbrot, APLC
                       15260 Ventura Blvd.
                       Suite 1200
                       Sherman Oaks, CA 91403


                       Ballard Spahr LLP
                       Attn: Jeffrey S. Pitcher, Esquire
                       1 E. Washington St., Suite 2300
                       Phoenix, AZ 85004


                       David C. Perlsweig
                       19953 Archwood Street
                       Winnetka, CA 91306


                       Dirt Help Inc.
                       16350 Ventura Blvd., Suite D510
                       Encino, CA 91436


                       Edward Friedman, Esquire
                       Turner Friedman Morris & Cohan LLP
                       8383 Wilshire Blvd., Suite 510
                       Beverly Hills, CA 90211


                       Fidelity National Title Company
                       1101 Investment Blvd., Suite 710
                       El Dorado Hills, CA 95762-2000


                       Fundrise Lending, LLC
                       1601 Connecticut Avenue NW
                       Third Floor
                       Washington, DC 20009
Case 1:21-bk-10293-MB   Doc 1 Filed 02/23/21 Entered 02/23/21 11:39:36   Desc
                        Main Document    Page 10 of 10



                   Fundrise West Coast Opportunistic
                   Reit, LLC
                   c/o Fundrise Advisors, LLC
                   1601 Connecticut Avenue NW 3rd FL
                   Washington, DC 20009


                   Rise Companies Corp
                   11 Dupont Circel NW 9th Fl
                   Washington, DC 20036
